Citation Nr: 0032724	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  94-26 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased initial rating for left knee 
disability with degenerative joint disease, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased initial rating for left 
shoulder disability, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service confirmed from December 1982 
to July 1992.  He had other periods of military duty in the 
Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1992 rating decision, in 
which the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted service 
connection for left knee and shoulder disabilities, and 
assigned initial 10 percent and noncompensable disability 
evaluations for each, respectively.  In a rating decision 
dated in February 2000, the RO increased the evaluation for 
left shoulder disability to 20 percent disabling, and 
assigned a separate 10 percent disability rating for 
degenerative joint disease of the left knee.  The Board 
remanded this case in November 1996.  The Board has rephrased 
the issues listed on the title page in order to more properly 
reflect the claims on appeal.  See Fenderson v. West, 12 
Vet.App. 119 (1999) (separate or "staged" ratings must be 
considered for initial rating claims following a grant of 
service connection where the evidence shows varying levels of 
disability for separate periods of time).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims on appeal has been obtained by the 
RO.

2.  For the entire appeal period, the left knee disability 
has been manifested by complaints of pain, give- way, pain on 
motion and functional loss of use with activity, with 
clinical evidence principally of degenerative changes 
confirmed b y x- ray, 6 degrees loss of extension and 132 
degrees of flexion and questionable instability.  There is no 
evidence of ankylosis, malunion or nonunion.

3.  For the entire appeal period, the left shoulder 
disability has been manifested primarily by history of 
infrequent dislocation, guarding at shoulder level, but 
absent of x- ray confirmed degenerative changes, ankylosis, 
or impairment of the humerus by flail shoulder, false flail 
joint or fibrous union.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating, in excess 
of 20 percent, for left knee disability with degenerative 
joint disease have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.49, 
4.71(a), Part 4, Diagnostic Codes 5003, 5010, 5256, 5257, 
5258, 5260, 5261, and 5262 (2000); Fenderson v. West, 12 
Vet.App. 119 (1999).

2.  The criteria for an increased initial rating, in excess 
of 20 percent, for left shoulder disability have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.40, 4.45, 4.49, 4.71a; Part 4, Diagnostic Codes 
5003, 5200- 5202 (2000); Fenderson v. West, 12 Vet.App. 119 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Summary

The appellant contends that symptomatology associated with 
his service connected left knee and shoulder disabilities 
warrants evaluations in excess of the currently assigned 
disability ratings.  In this respect, he complains of left 
knee instability with pain on reaching his maximum range of 
motion.  He also complains of frequent periods of locking, 
give- way, pain, swelling and stiffness.  He further 
complains of pain and loose movement of the left shoulder 
which results in guarding upon movement and interferes with 
use of his dominant left hand.  He also complains of pain and 
weakness following use of his left shoulder.

In pertinent part, the appellant's service medical records 
reveal his brief treatment for left knee injuries in 
September 1985, February 1986 and March 1987.  He was seen 
again in August 1988 following a twisting injury with a 
reported history of left knee giving way.  At that time, he 
was given an assessment of left anterior cruciate ligament 
(ACL) tear due to findings of fluid build- up, positive 
Lachman's test, positive anterior drawer's test, and flexion 
limited to 120 degrees.  He opted for physical therapy 
instead of knee reconstruction, but his complaints of knee 
instability continued.  In September 1990, he underwent 
arthroscopy and reconstruction of the anterior cruciate 
ligament using patellar bone.  His post- surgery physical 
therapy went well with only complaints of mild pain.  He was 
issued a knee brace for strenuous exercises in April 1992.

With regard to the left shoulder disability, an October 1988 
clinical note first records the appellant's complaint of left 
shoulder pain after a falling injury.  He was seen in May 
1990 with complaint of left shoulder dislocation.  His 
physical examination was significant for pain with active 
abduction, but was otherwise unremarkable.  His x- ray 
examination was negative for dislocation, but was 
questionable for a non- displaced fracture of the inferior 
glenoid fossa.  At that time, he was given temporary profile 
for several days.  He was seen again in April and May 1992 
with complaint of left shoulder pain and discomfort on full 
abduction going past horizontal.  He further complained 
recurrent subluxation symptoms.  He had an essentially normal 
examination which perhaps suggested chronic capsular injury 
versus mild supraspinous tendonitis.  His x- ray examination 
looked normal except for proximal humerus shaft exostosis.  
He was given an assessment of pain with altered left shoulder 
mechanics due to left rotator cuff weakness, and prescribed a 
home rotator cup exercise program.

Post- service, the appellant's initial VA examination, dated 
in November 1992, revealed full range of motion of the left 
shoulder.  His x- ray examination revealed prominent cortical 
thickening at muscular attachments along the medical proximal 
humerus, but was interpreted as showing a "normal" left 
shoulder.  His left knee was capable of 6 degrees of 
extension and 132 degrees of flexion.  There was no evidence 
of swelling, tenderness or instability.  His carriage was 
good and gait was normal.  His x- ray examination revealed 
orthopedic screws in the lateral distal and anteromedial 
proximal tibia with mild degenerative changes.

By means of a rating decision dated in August 1992 rating 
decision, the RO granted service connection for left knee and 
shoulder disabilities, and assigned initial 10 percent and 
noncompensable disability evaluations for each, respectively.

Thereafter, the appellant's VA clinical records reflect his 
April 1994 complaint of pain, swelling, popping, catching and 
feeling of almost dislocation of the left knee when working.  
His physical examination was negative for swelling or heat 
but was questionable for instability.  He was given an 
assessment of ligament injury.  His private clinical records 
reveal his June 1994 complaint of left knee pain and 
swelling.  He was seen in December 1998 with complaint of 
knee instability with positive buckling and edema for 3- 4 
months.  He denied locking or catching.  He also denied pain 
between give way episodes.  His physical examination was 
significant for Grade I Lachman's Test with poor endpoint, 
pivot shift (PS) and lateral joint line tenderness.  His 
range of motion was from 0 to 135 degrees.  He was positive 
for knee edema.  There was no crepitus or laxity at 0 or 30 
degrees.  He was given an assessment of ACL deficient left 
knee with giving way during activities of daily living (ADL).  

In March 1999, the appellant underwent a magnetic resonance 
imaging scan (MRI) of the left knee which revealed findings 
of: 1) probable tear of the posterior horn of the medial and 
lateral menisci; 2) unusual prominence of the insertion of 
the transverse ligament in the anterior horn of the lateral 
meniscus, probably with some associate degenerative change; 
3) blooming artifact with reconstructed ACL ligament which 
was probably intact and 4) curvilinear low density structure 
emanating from the anterior tibial plateau probably 
representing the native ACL ligament which was lax.

On VA joints examination, dated in November 1999, the 
appellant complained of left knee locking, give way and 
swelling with activity.  His pain was mainly located across 
the anterior knee.  He stated that stairs sometimes gave him 
a problem, but that he did not use stairs much.  Physical 
examination of the left knee showed a 6- inch anterior mid 
patellar scar with no real tenderness about the scar area.  
There was slight tenderness in and about the patellar area.  
His range of motion was from 0 to 145 degrees without 
crepitation.  There was no swelling.  There was also no 
medial or lateral collateral ligamentous laxity.  McMurray, 
Lachman and anterior drawer signs were negative.  His x- ray 
examination revealed degenerative joint disease mainly about 
the patellar area.  He was given a diagnosis of degenerative 
joint disease of the left knee status post ACL repair.  In an 
addendum, the examiner noted that the left knee manifested an 
audible and visible pop in forced full extension on weight 
bearing.  It was felt that there might be a medial meniscus 
tear in addition to degenerative changes.  Additionally, a 
November 1992 x- ray examination revealed mild degenerative 
changes mainly present about the patella area, which would be 
expected with status post tendon repair, with osteophytes 
about the patella area itself.

With regard to the left shoulder, the appellant reported 
several dislocations since his initial injury in 1994.  He 
was generally without pain except for increased activity.  
Physical examination of the left shoulder revealed "full" 
motion manifested by abduction and flexion to 180 degrees, 
extension to 45 degrees, external rotation to 90 degrees and 
internal rotation to 90 degrees.  There was crepitation on 
abduction and external rotation at 90 degrees with positive 
apprehension sign.  There was no tenderness.  His x- ray 
examination was interpreted as negative.  He was given a 
diagnosis of early, very mild degenerative joint disease of 
the left shoulder based on physical examination only.  In an 
addendum, the examiner noted that there were no visible 
degenerative changes, but it was felt such changes were in an 
early stage.

In a rating decision dated in February 2000, the RO increased 
the disability evaluation for left shoulder disability to 20 
percent disabling effective to the date of claim.  The RO 
also granted service connection for degenerative joint 
disease of the left knee, and assigned a 10 percent rating 
effective to the date of claim for service connection for 
left knee disability.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  Medical reports of 
examination must be viewed in light of the whole recorded 
history and reconciled into a consistent picture so that a 
current rating may accurately reflect the elements of 
disability.  38 C.F.R. § 4.2 (2000).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

The Board must determine whether the weight of the evidence 
supports his claim(s) or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against his claim(s), the claim(s) must be 
denied.  38 C.F.R. § 4.3 (2000); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

II.  Increased rating - left knee

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2000).  In this case, the RO has assigned an overall 20 
percent rating for left knee disability with degenerative 
joint disease effective to the date of claim.  This rating 
contemplates a 10 percent rating for slight impairment of the 
knee with recurrent subluxation or lateral instability under 
Diagnostic Code 5257.  The RO has also assigned a separate 10 
percent rating for degenerative arthritis under Diagnostic 
Code 5010.  See VA O.G.C. Prec. Op. No. 09-98 (August 14, 
1998) (where a claimant has instability of the knee and 
arthritis with limitation of motion which at least meets the 
criteria for a zero percent disability evaluation under 
Diagnostic Codes 5260 or 5261, separate ratings may be 
assigned under Diagnostic Codes 5257 and 5003).  As such, the 
Board must consider whether the appellant is entitled to a 
rating greater than 20 percent under all other relevant 
diagnostic codes for the knee.  

Under the schedular criteria, a 20 percent rating would be 
warranted for moderate impairment of the knee with recurrent 
subluxation or lateral instability (Diagnostic Code 5257), 
dislocated semilunar cartilage with frequent episodes of 
"locking" pain, and effusion into the joint (Diagnostic 
Code 5258), leg flexion limited to 30 degrees (Diagnostic 
Code 5260), leg extension limited to 15 degrees (Diagnostic 
Code 5261) or impairment of the tibia or fibula, by either 
nonunion or malunion, with moderate knee disability 
(Diagnostic Code 5262).  Full range of motion of the knee is 
measured from 0 degrees in extension to 140 degrees in 
flexion.  38 C.F.R. § 4.71, Plate II (2000).

A 30 percent rating would be warranted for ankylosis of the 
knee with favorable angle in full extension or slight flexion 
(Diagnostic Code 5256), severe impairment of the knee with 
recurrent subluxation or lateral instability (Diagnostic Code 
5257), leg flexion limited to 15 degrees (Diagnostic Code 
5260), leg extension limited to 20 degrees (Diagnostic Code 
5261) or impairment of the tibia or fibula, by either 
nonunion or malunion, with marked knee disability (Diagnostic 
Code 5262).  A 40 percent rating would be warranted for 
ankylosis of the knee with unfavorable angle in flexion 
between 10 and 20 degrees (Diagnostic Code 5256), leg 
extension limited to 30 degrees or impairment of the tibia or 
fibula by nonunion with loose motion requiring brace 
(Diagnostic Code 5262).

Traumatic arthritis is rated as analogous to degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000).  
Degenerative arthritis is rated on the limitation of motion 
of the affected joint.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).  There are three 
circumstances under which compensation may be available for 
degenerative changes: (1) where limitation of motion meets 
the criteria in the diagnostic code(s) applicable to the 
joint(s) involved, the corresponding rating under the code(s) 
will be assigned; (2) where the objectively confirmed 
limitation of motion is not of a sufficient degree to warrant 
a compensable rating under the applicable code(s), a rating 
of 10% will be assigned for each major joint or group of 
minor joints affected to be combined, not added; or (3) where 
there is no limitation of motion, a rating of 10% or 20%, 
depending on the degree of incapacity, may still be assigned 
if there is x- ray evidence of the involvement of 2 or more 
major joints or 2 or more minor joints.  Hicks v. West, 8 
Vet.App. 417, 420 (1995).

As noted above, where a claimant has instability of the knee 
and arthritis with limitation of motion which at least meets 
the criteria for a zero percent disability evaluation under 
Diagnostic Codes 5260 or 5261, separate ratings may be 
assigned under Diagnostic Codes 5257 and 5003.  VA O.G.C. 
Prec. Op. No. 09-98 (August 14, 1998).  A non- compensable 
evaluation for loss of motion contemplates leg flexion 
limited to 60 degrees (Diagnostic Code 5260) or leg extension 
limited to 5 degrees (Diagnostic Code 5261).

Finally, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, a 
separate rating may also be assigned for functional loss of 
use of the knee due to weakness, excess fatigability, 
incoordination, pain or pain on movement.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2000).  The symptoms enunciated in 
38 C.F.R. § 4.45, which includes pain on movement and 
swelling and recognizes the knee as a major joint for 
purposes of rating disability from arthritis, overlaps the 
symptoms recognized in Diagnostic Code 5003.  The symptoms 
enunciated in 38 C.F.R. § 4.49, which include painful motion 
due to arthritis, also overlaps the symptoms recognized in 
Diagnostic Code 5003.  See Hicks, 8 Vet.App. at 420 (the 
schedular criteria of Diagnostic Code 5003 must be read in 
conjunction with the provisions of 38 C.F.R. § 4.59).

In this case, the evidence shows left knee disability 
manifested by credible complaint of pain, give- way, pain on 
motion and functional loss of use with activity.  The medical 
evidence reveals a probable tear of the posterior horn of the 
medial and lateral menisci, possible native ACL ligament 
laxity and degenerative changes confirmed on x- ray which 
result in at most 6 degrees loss of extension and 132 degrees 
of flexion and questionable instability.  

The Board will first address the matter of whether the 
appellant is entitled to a rating greater than the assigned 
10 percent under Diagnostic Code 5010.  As noted previously, 
the arthritic changes of the knee are confirmed by x- ray.  
There is also limited extension and flexion, but not to a 
degree that is compensable under Diagnostic Codes 5010- 5260 
or 5010- 5261.  Accordingly, a 10 percent rating is for 
application, but no higher than a10 percent rating, under 
Diagnostic Code 5010.

The Board will next address whether the appellant is entitled 
to a rating greater than the assigned 10 percent under 
Diagnostic Code 5257.  As noted, there is possible 
instability of the knee, although this has not been confirmed 
on VA examination.  Recurrent subluxation of the knee has not 
been confirmed clinically.  Accordingly, there is no basis 
upon which to find more than slight impairment of the knee 
with recurrent subluxation or lateral instability.  This 
being the case, a rating greater than 10 percent under 
Diagnostic Code 5257 is no warranted.

The Board has also considered whether the appellant is 
entitled to an increased rating under any other diagnostic 
codes for rating knee disabilities.  However, there is no 
medical evidence showing ankylosis of the knee nor is there 
evidence showing malunion or nonunion of the tibia or fibula.  
As such, an increased rating under Diagnostic Codes 5256 or 
5262 is not warranted.  

Finally, the Board has considered whether the appellant is 
entitled to additional compensation pursuant to 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2000); Hicks, 8 Vet.App. at 420 (the 
schedular criteria of Diagnostic Code 5003 must be read in 
conjunction with the provisions of 38 C.F.R. § 4.59).  The 
clinical evidence does not, however, show additional 
functional loss due to the complaints of pain and painful 
motion.  Accordingly, the Board concludes that the various 
complaints have already been accounted for in the assignment 
of the rating under Diagnostic Code 5010.  See 38 C.F.R. 
§ 4.14 (2000) (VA must avoid duplicating the evaluation of 
the same disability under differing diagnostic codes).  As 
such, the Board finds such symptoms do not warrant any 
additional compensation whether by a separate evaluation 
under 38 C.F.R. §§ 4.40, 4.45 and 4.49, or consideration of a 
higher disability evaluation under 38 C.F.R. § 4.7.

Based upon the above, the Board finds that, at any time since 
the filing of this claim, the evidence of record 
preponderates against a rating in excess of the combined 20 
percent for left knee disability with degenerative changes.  
In so doing, the Board notes that the RO has obtained all 
records identified by the appellant as relevant to his claim 
on appeal.  Additionally, the RO has provided the appellant 
with VA joints examination.  

The evidence in this case is not so evenly balanced as to 
require application of the benefit of the doubt rule.  38 
C.F.R. § 4.3 (2000).

III.  Increased rating - left shoulder disability

In this case, the RO has assigned a 20 percent rating for 
left shoulder disability effective to the date of claim.  
This rating contemplates infrequent episodes of recurrent 
dislocation of the scapulohumeral joint with guarding of 
movement only at the shoulder level under Diagnostic Code 
5202.  As such, the Board must consider whether the appellant 
is entitled to a rating greater than 30 percent under all 
other relevant diagnostic codes for the shoulder.

Under the schedular criteria, a 30 percent rating would be 
warranted for ankylosis of scapulohumeral articulation 
(major) intermediate between favorable and unfavorable 
(Diagnostic Code 5200), limitation of motion of the arm 
(major) midway between side and shoulder level (Diagnostic 
Code 5201), or frequent episodes of recurrent dislocation of 
the scapulohumeral joint (major) with guarding of all arm 
movements or malunion of the humerus with marked deformity 
(Diagnostic Code 5202).  A higher rating still under 
Diagnostic Code 5202 would require impairment of the humerus 
by loss of head (flail shoulder), nonunion (false flail 
joint) or fibrous union.  Full range of motion of the 
shoulder is measured from 0 degrees to 180 degrees in 
extension, shoulder abduction from 0 to 180 degrees, and 
external and internal rotation from 0 to 90 degrees.  
38 C.F.R. § 4.71a, Plate I (2000).

In this case, there is no evidence, or claim, of ankylosis.  
As such, an increased rating is not warranted under 
Diagnostic Code 5200.  The range of motion of the left 
shoulder, measured as 180 degrees of abduction and flexion to 
180 degrees, 45 degrees of extension and 90 degrees of 
external and internal rotation, does not show limitation of 
motion midway between side and shoulder level.  See 38 C.F.R. 
§ 4.71a, Plate I (2000).  As such, an increased rating under 
Diagnostic Code 5201 is not warranted.  

Moreover, the existence of pain at the extremes of motion, 
which has been shown clinically, is, in the Board's opinion, 
contemplated by the 20 percent rating in effect.  The 
appellant does not have limited motion of the arm that even 
more nearly approximates the criteria for a compensable 
rating.  Accordingly, the additional functional impairment 
caused by pain at the extremes of motion does not provide for 
a rating greater then 20 percent under Diagnostic Code 5201 
pursuant to 38 C.F.R. §§ 4.40, 4.45.  Finally, the appellant 
only reports infrequent episodes of recurrent dislocation, 
and the evidence demonstrates guarding only at 90 degrees.  
Furthermore, there is no evidence of impairment of the 
humerus by flail shoulder, false flail joint or fibrous 
union.  Accordingly, the evidence of record preponderates 
against an increased rating under Diagnostic Code 5202.

A VA examiner has provided a diagnosis of early, very mild 
degenerative joint disease of the left shoulder based on 
physical examination only, but, significantly, x- ray 
examination performed at the same examination failed to 
confirm the existence of arthritis.  Accordingly, the 
criteria for a compensable rating under Diagnostic Code 5003 
are not applicable.  In summary, the Board finds that, at any 
time since the filing of this claim, the evidence of record 
preponderates against a rating in excess of 20 percent for 
left shoulder disability.  The evidence in this case is not 
so evenly balanced as to require application of the benefit 
of the doubt rule.  38 C.F.R. § 4.3 (2000).

Finally, the Board notes that it is precluded by regulation 
from assigning an extra- schedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, see Floyd v. Brown, 9 
Vet. App. 88 (1996), and may address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet.App. 218, 227 (1995).  In this case, the evidence of 
record does not reveal any allegations that the left knee 
and/or left shoulder disabilities markedly interfere with 
employment.  Furthermore, such disabilities have not resulted 
in frequent hospitalizations.  Thus, the Board does not find 
that the appellant's symptomatology presents such an unusual 
or exceptional disability picture as to require referral of 
the claim by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service.  See 38 C.F.R. § 
3.321(b)(1) (2000); Bagwell v. Brown, 9 Vet.App. 337 (1996).



ORDER

An increased rating for left knee disability with 
degenerative changes is denied.

An increased rating for left shoulder disability is denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

